Thomas v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-084-CR

     JOE DWIGHT THOMAS,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the Criminal District Court #2
Dallas County, Texas
Trial Court # F93-54520-VI
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Dwight Thomas' appointed attorney filed an Anders brief.  See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  On November 23, 1994, we granted the attorney's
motion to withdraw in a per curiam order, finding that the appeal was without merit.  See Johnson
v. State, 885 S.W.2d 641 (Tex. App.—Waco 1994) (discussing procedures for Anders appeals). 
Thomas has not filed a pro-se brief or any requests for extensions.  See id. at 647 & n.3.  Thus,
because we have no viable points of error to consider, the judgment is affirmed.  See Tex. R. App.
P. 81(b)(2), 90(a).
                                                                                  PER CURIAM


Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed February 1, 1995
Do not publish